                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF IOWA
                               EASTERN DIVISION

 UNITED STATES OF AMERICA,

        Plaintiff,
                                                      No. 19-cr-2078-CJW-1
 vs.
                                             REPORT AND RECOMMENDATION
 AIMEE LYNN ROSENBAUM,

         Defendant.
                                ____________________


        On June 14, 2021, the above-named defendant appeared before the undersigned
United States Magistrate Judge by consent and, pursuant to Federal Rule of Criminal
Procedure 11, pleaded guilty to Counts 10 and 19 of the Second Superseding Indictment,
Conversion of Property Pledged to a Farm Credit Agency, in violation of 18 U.S.C.
Sections 658 and 2, and Bankruptcy Fraud, in violation of 18 U.S.C. Sections 157 and
2. After cautioning and examining Defendant under oath concerning each of the subjects
mentioned in Rule 11, I determined that Defendant’s decision to plead guilty was
knowledgeable and voluntary, and the offenses charged were supported by an independent
basis in fact containing each of the essential elements of the offenses.     I therefore
RECOMMEND that the Court ACCEPT Defendant’s guilty plea and adjudge
Defendant guilty.
        At the commencement of the Rule 11 proceeding, I placed Defendant under oath
and explained that if Defendant answered any question falsely, the Government could
prosecute Defendant for perjury or for making a false statement. I also advised Defendant




       Case 6:19-cr-02078-CJW-MAR Document 127 Filed 06/15/21 Page 1 of 7
that in any such prosecution, the Government could use against Defendant any statements
made under oath.
       I then asked Defendant a number of questions to ensure Defendant had the requisite
mental capacity to enter a plea. I elicited Defendant’s full name, age, and extent of
education. I also inquired into Defendant’s history of mental illness; use of illegal and/or
prescription drugs; and use of alcohol. From this inquiry, I determined Defendant was
not suffering from any mental disability that would impair Defendant’s ability to make a
knowing, intelligent, and voluntary guilty plea.
       Defendant acknowledged receipt of a copy of the Second Superseding Indictment
and further acknowledged that Defendant had fully discussed the Second Superseding
Indictment with Defendant’s counsel. Defendant acknowledged that Defendant had fully
conferred with Defendant’s counsel prior to deciding to plead guilty and that Defendant
was satisfied with counsel’s services.
       I fully advised Defendant of all the rights Defendant would be giving up if
Defendant decided to plead guilty, including the following:
       1.     The right to assistance of counsel at every stage of the case;

       2.     The right to a speedy, public trial;

       3.     The right to have the case tried by a jury selected from a cross-section of
              the community;

       4.     That Defendant would be presumed innocent, and would be found not guilty
              unless the Government could prove each and every element of the offenses
              beyond a reasonable doubt;

       5.     That Defendant would have the right to see and hear all of the Government’s
              witnesses, and Defendant’s attorney would have the right to cross-examine
              any witnesses called by the Government;




                                             2

     Case 6:19-cr-02078-CJW-MAR Document 127 Filed 06/15/21 Page 2 of 7
       6.     That Defendant would have the right to subpoena witnesses to testify at the
              trial, and if Defendant could not afford to pay the costs of bringing these
              witnesses to court, then the government would pay those costs;

       7.     That Defendant would have the privilege against self-incrimination: i.e.,
              Defendant could choose to testify at trial, but need not do so; if Defendant
              chose not to testify, then the Court would instruct the jury that it could not
              draw any adverse inference from Defendant’s decision not to testify; and

       8.     That any verdict by the jury would have to be unanimous.

       I explained that if Defendant pleaded guilty, Defendant would be giving up all of
these rights, there would be no trial, and Defendant would be adjudged guilty just as if
Defendant had gone to trial and a jury returned a guilty verdict against Defendant.
       • Plea Agreement
       I determined that Defendant was pleading guilty pursuant to the Eighth
Memorandum of a Proposed Plea Agreement between the United States Attorney’s Office
and Defendant (“the plea agreement”). After confirming that a copy of the written plea
agreement was in front of Defendant and Defendant’s counsel, I determined that
Defendant understood the terms of the plea agreement. I summarized the plea agreement,
and made certain Defendant understood its terms. 1   0F




       • Dismissal of Charges
       I explained that the plea agreement provides for dismissal of the other counts of
the Second Superseding Indictment if Defendant pleads guilty to Counts 10 and 19 of the
Second Superseding Indictment, and that a district judge will decide whether or not to
accept the sentencing agreement. If the district judge decides to reject the sentencing



1
  The parties informed me that they know Defendant did not sign Paragraph 9J of the plea
agreement. The parties agreed that the plea agreement is valid without Defendant stipulating to
the information contained in paragraph 9J of the plea agreement.



                                              3

     Case 6:19-cr-02078-CJW-MAR Document 127 Filed 06/15/21 Page 3 of 7
agreement, then Defendant will have an opportunity to withdraw the guilty plea and
instead plead not guilty.
       • Elements of Crimes and Factual Basis
       I summarized the charges against Defendant and listed the elements of the crimes
charged. I determined that Defendant understood each and every element of the crimes,
and Defendant’s counsel confirmed that Defendant understood each and every element of
the crimes charged. For the offenses to which Defendant was pleading guilty, I elicited
a full and complete factual basis for all elements of the crimes charged in the Second
Superseding Indictment.     Defendant’s attorney indicated that the offenses to which
Defendant was pleading guilty were factually supported.
       • Sentencing
       I explained to Defendant that the district judge will determine the appropriate
sentence at the sentencing hearing. I explained that the Court will use the advisory United
States Sentencing Guidelines to calculate Defendant’s sentence. I explained that the
sentence imposed might be different from what the advisory guidelines suggest it should
be and may be different from what Defendant’s attorney had estimated.
       I explained that a probation officer will prepare a written presentence investigation
report and that Defendant and Defendant’s counsel will have an opportunity to read the
presentence report before the sentencing hearing and will have the opportunity to object
to the contents of the report. I further explained that Defendant and Defendant’s counsel
will be afforded the opportunity to present evidence and be heard at the sentencing
hearing.
       I advised Defendant of the consequences of the guilty plea, including the maximum
terms of imprisonment, the maximum terms of supervised release, and the maximum
fines. Specifically, I advised Defendant that Count 10 of the Second Superseding
Indictment is punishable by the following maximum penalties: (1) not more than five



                                             4

     Case 6:19-cr-02078-CJW-MAR Document 127 Filed 06/15/21 Page 4 of 7
years in prison without the possibility of parole; (2) a period of supervised release
following prison of not more than three years; (3) a fine of not more than $250,000;
and (4) a mandatory special assessment of $100. I advised Defendant that Count 19 of
the Second Superseding Indictment is punishable by the following maximum penalties:
(1) not more than five years in prison without the possibility of parole; (2) a period of
supervised release following prison of not more than three years; (3) a fine of not more
than $250,000; and (4) a mandatory special assessment of $100.
      I further explained that in addition to the term of supervised release of up to three
years, the aggregate maximum penalties upon conviction of Counts 10 and 19 are (1) not
more than ten years in prison; (2) a fine of not more than $500,000; and (3) a mandatory
special assessment of $200.
      I further advised Defendant she may be subject to the alternative fine provisions
of 18 U.S.C. Section 3571. Under this section, the maximum fine that may be imposed
on her for each count is the greatest of the following amounts: (1) twice the gross gain
to Defendant resulting from the offense; (2) twice the gross loss resulting from the
offense; (3) $250,000; or (4) the amount specified in the section defining the offense.
      I explained that the Court will impose conditions of supervised release, and that if
Defendant violates a condition of supervised release, then the Court could revoke
Defendant’s supervised release and require Defendant to serve all or part of the term of
supervised release in prison, without credit for time previously served on supervised
release. I advised Defendant that regardless of the sentence imposed, there would be no
possibility of parole. I also advised Defendant that Defendant may be required to pay
restitution as set forth in paragraph 18 of the plea agreement. I advised Defendant of
the collateral consequences of pleading guilty. Defendant acknowledged understanding
all of the above consequences.




                                            5

     Case 6:19-cr-02078-CJW-MAR Document 127 Filed 06/15/21 Page 5 of 7
       • Waiver of Appeal
       I explained that Defendant has waived her right to appeal, except under the limited
circumstances set forth in paragraph 26 of the plea agreement. The Government retains
its right to appeal the sentence in this case.
       • Waiver of Right to Appeal this Report and Recommendation
       At the hearing, the United States Attorney presented a written Waiver of
Objections to Report and Recommendation Concerning Guilty Plea signed by both
parties.


       Defendant confirmed that the decision to plead guilty was voluntary; was not the
result of any promises; and was not the result of anyone threatening, forcing, or
pressuring Defendant to plead guilty. I explained that after the district judge accepts
Defendant’s guilty plea, Defendant will have no right to withdraw the plea at a later date,
even if the sentence imposed is different from what Defendant anticipated.
       Defendant confirmed that Defendant still wished to plead guilty, and Defendant
pleaded guilty to Counts 10 and 19 of the Second Superseding Indictment.
       I find the following with respect to the guilty plea:
       1.     Defendant’s plea is voluntary; knowing; not the result of force, threats or
              promise; and Defendant is fully competent.

       2.     Defendant is aware of the minimum and maximum punishments for the
              counts to which Defendant pleaded guilty.

       3.     Defendant knows of and voluntarily waived Defendant’s jury trial rights.

       4.     There is a factual basis for the plea.

       5.     Defendant is guilty of the crimes to which Defendant pleaded guilty.




                                                 6

     Case 6:19-cr-02078-CJW-MAR Document 127 Filed 06/15/21 Page 6 of 7
      I found by clear and convincing evidence that Defendant is not likely to flee or to
pose a danger to the safety of any other person or the community.         Therefore, in
accordance with 18 U.S.C. Sections 3143(a) and 3142(c), Defendant was released
pursuant to the terms of bond, and Defendant shall surrender to the United States
Marshals Service on a date to be determined by the United States District Judge.
      DONE AND ENTERED at Cedar Rapids, Iowa, this 15th day of June, 2021.




                                           7

     Case 6:19-cr-02078-CJW-MAR Document 127 Filed 06/15/21 Page 7 of 7
